pe

Case 4:18-cv-01402-PJH Document 170 Filed 01/06/20 Page 1 of 4

GEORGETTE G, PURNELL

4443 AVELON AVE, APT NO:102

FRESNO CA. 93722

Ph #: (559) 722 2571

Eaail: KidanegeargetteSyahas.com

In Pro Per

GEORGETTE G. PURNELL
(Plaintiff)

RUDOLPH AND SLETTEN INC.
(Defendants)

GEORGETTE G. PURNELL
(PLaintiff)

SERVICE WEST INC,
(Defendants)

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

NO: 18~cy-01402 PJH

NOTICE OF APPEAL

CONSOLIDATED WITH:

MO: 18-cy-1404 PJH

NOTICE IS HEREBY GIVEN, plaintiff appeals from this court's December 20th,209 order

 
Case 4:18-cv-01402-PJH Document 170 Filed 01/06/20 Page 2 of 4

and judgement granting defendants motion for summary judgement.

(order and judgement at isste attached)

At the same time plaintiff respectfully requests this court hastens the transfer of
the neccessary by rule of law files and documents to the United States Court Of Appeal
For The Ninth Circuit which would enable plaintiff to request that court shortens

the time for the briefing schedule to commence..

oF
Date: (on yarn [ 2070 Respectfully Submitted

Georgette G. Purnell
4443 Avelon Ave Apt 102
Fresno Ca. 93722

 

 
Case 4:18-cv-01402-PJH Document 170 Filed 01/06/20 Page 3 of 4

I

 

 

 

Georgette G. Purnell
(Plaintiff)

 

Case Number: 18-CV-01402 PIY

Rudolph And Sletten Inc. 13-CV-01404 PJY

Service West Inc,

 

(Defendants)
PROOF OF SERVICE

 

m
Thereby certify that on - Dinuany | 243-0
PLAINTLFF "S NOTICE OF APPEAL

, I served a copy

‘of the attached

 

by placing a copy ina postage paid envelope addressed to the person(s) hereinafter

listed, by depositing said envelope in the United States Mail at

Fresno Ca. 93722

 

(List Name and Address of Each
Defendant or Attorney Served)
Kristin E Hutchins $BN194420
Littler-Mendelson, Pc

333 Bush Street 34th Floor
San Francisco Ca 94104

Mark J Divel bliss SBN142084
5838 Rincon Drive
Nakland Ca 94511

I declare under penalty of perjury that tt foregoing is true and correct.

   

 

 

(Signature of Person Completing Service)
(Private Server) Zisfred Bucks

 

 

 

 

 

 
ie

4

in

io

10

we
jo

jo
ha

16
17
16
19
20

21

Case 4:18-cv-01402-PJH Document 170 Filed 01/06/20 Page 4 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WE Uay Uly OR
Name Georgette G Purnell 4 by ‘S pk ‘Oo
St, Ols2OOny,
Ak GICT OCT A
Address 949 _E. Church Ave - © On CaeneLar
Fcésad CA. 73706 ea
p48 -cv - O1F0Y ~ FT
Georgette G. Purnell. ¥°/% ~éu- Ol Oa -~ PD /-
(Plaintiff/Petitioner) (Case Number)
VS.
NOTICE OF CHANGE OF ADDRESS
Rudolph S Sletten ne.
(Defendant (s) /Respondent)
Sarule? Weer Jhe. /
PLEASE TAKE NOTICE that Plaintiff/Petitioner
. (circle one)
(print name) Georgette G Purnell]. hereby submits a change
of address in the above-entitled case, as follows:
OLD ADDRESS: 4443~kveton—Ave—Apt 102
Fresno Ca 93722 S39 706
NEW ADDRESS: Yury 3 Tiles Me. pier
Frésne , (A-~ 7372-2—-
st rn
DATED: JAN, | WW
Plaintiff/Petitioner
(signature)
YOU MUST FILE AN ORIGINAL CHANGE- GR “ADDRESS:
FORM IN- EACH OF YOUR OPEN CASES -* ; Oks

 

 

 

 

 
